Citation Nr: 1453197	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (hereinafter, Agency of Original Jurisdiction (AOJ)).

In February 2013, the Veteran's attorney held an informal hearing conference with a Decision Review Officer (DRO) at the RO.  In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  The report of the informal hearing conference and the transcript of the September 2013 hearing are associated with the record on appeal.

In addition to a paper claims folder, the record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  A copy of the September 2013 Travel Board hearing transcript is located in Virtual VA.  Additionally, Virtual VA contains VA clinic records dated through March 20, 2013, which were considered by the AOJ in the March 21, 2013 supplemental statement of the case (SSOC).  There are no relevant documents stored in VBMS.

In September 2013, the Veteran's attorney submitted additional evidence stored on a CD-ROM for consideration in the appeal with a waiver of AOJ consideration of this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  The contents of the CD-ROM have been converted to paper format and are associated with the paper claims folder.  

The Veteran has raised the issue of whether a September 1987 AOJ rating decision, which denied a claim of service connection for a seizure disorder, should be revised or reversed on the basis of clear and unmistakable error (CUE).  See Veteran's statement received in June 2011.  This issue, which has not been adjudicated by the AOJ, is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed acquired psychiatric disorders, to include MDD, generalized anxiety disorder, and social phobia, first manifested many years after service and are not causally related to an event in service.  

2.  The Veteran was diagnosed with primary alcohol abuse in service which is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include MDD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, pre-adjudicatory letters dated May 2011 and June 2011 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs), all available VA treatment records, Social Security Administration records, and those private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.  The Veteran's attorney has also assisted in developing this claim by submitting records relevant to the claim at hand.  Neither the Veteran nor his attorney has identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in June 2011 and April 2012.  The April 2012 examination report is adequate for adjudication purposes as the opinion provided is predicated on a review of the record, to include STRs, post-service medical records, and private medical opinions supportive of the claim.  The examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Importantly, the Board finds that this examiner relied on a factual predicate found to be accurate by the Board.

The Board observes that, after the April 2012 VA examination report, the Veteran submitted an additional private medical opinion in support of his claim.  However, this opinion presents a theory considered and addressed by the April 2012 examiner.  Moreover, as addressed below, the Board finds that the private examiner has provided an opinion based, in part, on a factual history deemed inaccurate by the Board.  Thus, the Board finds that additional VA examination and/or opinion is not warranted.

Finally, the Veteran provided testimony at a hearing before the undersigned VLJ in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, the Veteran's attorney attended an informal hearing conference before the DRO in February 2013.  At this time, the Veteran's attorney reported obtaining a private medical opinion in support of the claim.  During the September 2013 hearing, the undersigned VLJ noted the issue on appeal.  Additionally, the undersigned solicited testimony from the Veteran in an effort to identify evidence relevant to the claim.  The Veteran was queried as to the onset of his psychiatric symptoms, events in service which may have caused his psychiatric disorder, and his service connection theories.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any additional outstanding evidence relevant to the claim other than evidence submitted by the Veteran's attorney that same month.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claim.

II.  Applicable law

The Veteran seeks to establish entitlement to service connection for an acquired psychiatric disorder, to include MDD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. 
§ 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is only applicable to psychoses (which is not claimed or suggested in this case) and is not applicable to other acquired psychiatric disorders under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board observes that the Veteran has been diagnosed with alcohol dependence.  There is a conflict of opinion as to whether his alcohol use is a primary disorder, or as secondary to an acquired psychiatric disorder as a means of self-medication.  According to 38 C.F.R. § 3.301, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  With specific regard to alcohol use, subsection (d) notes that, for in line of duty determinations, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Id. 

In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Id. at 1376.  On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Federal Circuit further explained that "Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service- connected disorder.  We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability."  Id. at 1381.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran meets the criteria for a current diagnosis of an acquired psychiatric disorder.  The record on appeal includes recent VA and private medical opinions which reflect that the Veteran has been diagnosed with MDD, alcohol dependence, social phobia, and generalized anxiety disorder.

The Veteran also meets the criteria for an event which occurred during service.  In this respect, there is no dispute that the Veteran obtained treatment for alcohol abuse in service.  He has also reported stressors in service which include marital difficulties, caring for a child with a serious handicap, and the rigors of submarine service.  His testimony regarding these stressors is found to be credible and consistent with the evidence of record.

Thus, the dispositive issue on appeal concerns whether the Veteran's currently diagnosed acquired psychiatric disorders are related to his military service.

The Veteran entered active service in September 1973.  His entrance examination in September 1973 did not reflect any lay or medical evidence of psychiatric disability.  Similarly, a July 1974 nuclear power submarine duty examination report did not reflect any lay or medical evidence of psychiatric disability.  

In May 1975, the Veteran had an episode of passing out while playing Frisbee.  He regained consciousness in the emergency room.  An examiner indicated an impression of syncope of questionable etiology which was probably benign.  Diagnostic considerations included seizure disorder and hypoglycemia.

On January 10, 1977, the Veteran was caught during an unauthorized absence (UA).  At that time, he admitted to drinking approximately a case of beer per day since September.  He had been arrested for drinking while under the influence (DUI) the prior month.  The Veteran described feeling ashamed about his current position.  An examiner indicated that the Veteran did not display neurotic, psychotic, suicidal or homicidal ideations.  He was willing to reform, and the examiner felt the Veteran had a reasonable chance at rehabilitation.

A January 11, 1977 STR noted that the Veteran was seen for possible alcohol abuse.  He was described as having a past history and drinking pattern indicative of early stage alcohol abuse.  He was further described as very open about his problems and it was noted that he freely gave the necessary information.  The Veteran subsequently attended an alcohol rehabilitation program.

On December 13, 1977, the Veteran was interviewed at length at the Naval Station Dispensary.  He was noted to have an excellent service record until his marriage fell apart in the fall of 1976.  Since that time, he had a 2.0 service record with UA, non-judicial punishment (NJP) and court martial.  The examiner found no evidence of psychosis, delusions or hallucinations.  The Veteran was totally oriented.  There was past alcohol abuse, but no current evidence of drug abuse.  He was divorced.  He felt disenchanted from naval service even though he was a 2nd class petty officer which the examiner felt suggested an immature personality.  An administrative discharge was recommended as it was doubted that the Veteran was salvageable for nuclear naval service.

On his April 1978 separation examination, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Examination revealed a normal psychiatric status.

The Veteran filed his original service connection application in March 1987.  At that time, he did not allege the onset of an acquired psychiatric disorder in service.

The Veteran underwent his initial VA Compensation and Pension (C&P) examination in June 1987, to evaluate his claim of the onset of a seizure disorder in service.  A psychiatry examination report included the Veteran's report of having difficulty in service adjusting to an authoritarian life-style.  He estimated having approximately 10 Article 15's for disciplinary actions with one court martial, and having been busted in rank several times.  He described having a major problem with alcohol and being prescribed Antabuse while in the military but stated that "I did not take it seriously."  He also reported that "I smoked a little Marijuana."  He described being married from 1973 to 1976 which ended in divorce.  He reported "being away in the Navy a lot and drinking a lot at the time."  He was eventually given a general discharge from the service.

Post-service, the Veteran described episodes of dizziness which were eventually diagnosed as seizures and treated with Dilantin.  He had a couple of DUI's in the 1980's, became involved in the local Alcoholism Council, and started on Antabuse.  He was currently married to his second wife.  He described current activities as including visiting family members, watching television, going to the movies and fishing on a weekly basis.  He reported having nightmares about once every couple of months with early morning awakening episodes about every 2 weeks.  He denied hallucinations or delusions but saw "himself as somewhat depressed over recent marital problems."  On a symptom checklist, he denied that any of the items bothered him extremely, but he did endorse being bothered quite a bit by nervousness or shaking inside, faintness or dizziness, worried about sloppiness or carelessness, feeling easily annoyed or irritated, feeling low energy or slowed down, temper outbursts that he could not control, getting into frequent arguments, and shouting or throwing things.  He was moderately bothered by feeling critical of others, feelings of being trapped or caught, blaming himself for things, feeling blocked in getting things done, feeling blue, worrying too much about things, having his feelings being easily hurt, feeling hopeless about the future, feeling tense or keyed up, early morning awakening, sleep that was restless or disturbed, having ideas or beliefs that others did not share, and feeling afraid he would faint in public.

On mental status examination, the Veteran was described as appropriately dressed and groomed.  He spoke in a spontaneous, rational, coherent and goal-directed manner.  There were no signs or symptoms of any formal thought disorder processes or other gross thinking or behavior.  There was no inappropriateness of affect, illogical association of ideas, or activity that was delusional or hallucinatory.  He was oriented to time, person, place and situation.  His immediate, recent and remote memory appeared intact.  His concentration, attention span, mood and affect were within normal limits.  The examiner offered a diagnostic impression of alcoholism with a history consistent with a possible seizure disorder.

The record first reflects a diagnosis of an acquired psychiatric disorder other than alcoholism in December 1994, at which time the Veteran was hospitalized due to a drug overdose.  The Veteran described a history of depression, but feeling seriously depressed for the last 8 months since separating from his wife.  He was given a diagnostic impression of MDD, single episode, without psychotic features.  Subsequent treatment records reflect additional diagnoses such as chronic generalized anxiety disorder, depressive disorder not otherwise specified (NOS), dysthymic disorder, social phobia, and rule out (R/O) somatoform disorder.

As for the reported onset and etiology of the Veteran's variously diagnosed acquired psychiatric disorders, an October 2002 psychological report from Dr. Johnson included the Veteran's report of having been anxious for a long time with nervousness around people which worsened in 1995.  The examiner described the Veteran as having episodes of depression which came and went and appeared related to situational problems.  The Veteran made no mention of the onset of his symptoms in service, and did not relate any of his problems to any service event.  

A December 2002 clinic record from Mountain Comprehensive Care Center reflected the Veteran's denial of depression problems prior to 1994 but, since that time, his "depression never went away."

A January 2003 treatment record with Dr. Matthew included the Veteran's report of having "been depressed for the last three years" with "depression going back to the 90's."  He had been unable to find work for the last 3 years.  When discussing his military history, he only reported having a questionable history of seizures.

The Veteran filed his service connection claim for an acquired psychiatric disorder in March 2011.  An April 2011 clinic record from R. Price, MSW, LCSW, included the Veteran's report of consuming/abusing alcohol in service "to cope with stress."  He described receiving inpatient treatment while in the military, and having gone AWOL while under the influence numerous times.  As a consequence, he had received a reduction in rank.  It was noted that, during service, the Veteran's depression and anxiety became clinically significant.  He had difficulty adjusting to the military milieu, and had developed maladaptive coping with alcohol.  It was further reported that, after leaving the military, the Veteran was involved in intensive outpatient services for "dually alcohol and depression."  

In June 2011, psychotherapist R. Price described the Veteran as having excellent military performance for 3 years until July 1976, when he became overcome by personal events, the stresses of military life and the rigors of submarine service.  As a result, the Veteran suffered poor performance and disciplinary problems, and began to abuse alcohol.  It was opined that, more likely than not, the Veteran's major depression and anxiety began around July 1976 and was the direct cause of his sudden poor performance and disciplinary problems.  It was indicated that the onset corresponded to a period of time where the Veteran experienced several serious personal issues with marriage and his child, had been concerned about a previous seizure episode and loss of consciousness, and began submarine duty.  These events were compounded by the stress of submarine duty which overwhelmed the Veteran who had an inability to cope.  These events led to alcohol abuse which was secondary to major depression and anxiety.  In summation, this psychotherapist opined that the Veteran's MDD was due to military stressors of a failed marriage, a daughter being diagnosed with cerebral palsy, his fear of more seizures, the constant pressure of excelling in a submarine and nuclear field which required qualification and continued learning, and the stressful and psychologically demanding nature of submarine duty.  It was further noted that the Veteran's MDD was complicated by generalized anxiety disorder and social phobia.

In June 2011, the Veteran underwent VA mental disorders examination which included interview of the Veteran, psychological testing and review of his claims folder.  The examiner noted review of the STRs reflecting the report of the Veteran's binge drinking and alcohol abuse.  It was noted that the Veteran was observed to display no neurotic or psychiatric ideations as well as no suicidal or homicidal ideations with a diagnostic impression of alcohol abuse.  It was further noted that there was no indication of depression or anxiety during service.  The Veteran's post-service medical records reflected a hospitalization in 1994 after overdosing on vodka and Dilantin, wherein he reported depression after separating from his wife and being unable to get custody of his son.  He was treated for anxiety/depression in 1996 and diagnosed with MDD, single episode, at Mountain Comprehensive Care in 2002.  At that time, the Veteran reported that he had "been depressed for three years, going back to the 90's."  An additional psychological report from Dr. Johnson in 2002 indicated an impression that the Veteran appeared to have depression which was situational in nature with episodes of depression that appeared to be related to situational problems.  It was further noted that an April 2011 evaluation at Big Sandy Healthcare noted that the Veteran's emotional problems began in service with him experiencing his first depressive episode in service.  It was noted that this statement was not supported by any documentary evidence.

At this VA examination, the Veteran reported a nonjudicial punishment for UA in 1976 with subsequent disciplinary action for UAs and being tardy.  At one point, he was considered a deserter for being away over 30 days.  He experienced a reduction in his rank from E5 to E2.  He had a post-service history of DUI charges as well as resisting arrest after a "little spat" with his wife.  He was treated for alcohol dependence shortly after his service discharge which lasted for six months.  After that, the Veteran described that he "did pretty well until 1994" when he overdosed on Dilantin.   Following further interview and psychological testing, the examiner diagnosed alcohol dependence in full sustained remission, and single episode MDD.  The examiner opined that the Veteran's depression/anxiety was not caused by or a result of military service.  It was noted that the Veteran's STRs indicated a diagnosis of alcohol abuse, but was negative for depression/anxiety.  While he was evaluated in service, he was not diagnosed with a mental disorder other than alcohol abuse.  The examiner further found no evidence of a continuum of treatment which suggested that the Veteran's current symptoms of depression and anxiety had an in-service onset.  Post-service, the Veteran was briefly treated for court-ordered alcohol abuse but he was not treated for depression or anxiety at that time.  It was observed that the Veteran was not treated for depression/anxiety until 1994, which was 16 years after service discharge with consistent symptoms since that time.  The VA examiner had the impression that the Veteran had depression which was situational in nature and not related to service, which was the impression of an examiner in 2002.  The examiner found no records indicating symptoms of anxiety or depression were present during military service or within a year after service discharge.

A July 2011 psychological report from Dr. Johnson reflects review of the Veteran's STRs and medical records.  The Veteran reported a history of the onset of symptoms of depression - including depressed mood, impaired concentration, loss of interest in "everything," poor self-esteem, hypersomnia and loss of appetite - in approximately July 1976.  At that time, he had been beset by personal problems such as the separation from his wife and his daughter's diagnosis of cerebral palsy.  He didn't attend to his appearance, was often absent from work, and generally felt "miserable."  In an attempt to escape these problems, he started to drink alcohol and was eventually diagnosed with alcohol abuse and resulted in disciplinary actions.  A December 1977 STR noted that the Veteran had an excellent service record until his marriage fell apart.  The examiner emphasized that the onset of the Veteran's alcohol abuse occurred after he started having MDD symptoms.

The examiner noted that military physicians did not address the possibility of depression or anxiety when diagnosing the Veteran with alcohol dependence.  It was noted that one military examiner suggested the possibility that the Veteran may have an immature personality, but there was no evidence to suggest that the Veteran met the criteria for any personality disorder.  It was further noted that the June 2011 VA examiner did not explore or discuss the possibility that MDD could have preceded the Veteran's use of alcohol as an attempt to palliate depression.

The examiner then noted that the Veteran had been in and out of treatment since service, to include an inpatient stay following a suicide attempt.  However, the Veteran did not appear to have remained in treatment for an extended period of time.  Following psychological testing, the examiner offered an opinion that the Veteran manifested recurrent MDD which more likely than not had it its onset in service and preceded alcohol dependence, which was deemed an ill-fated attempt to deal with depressive symptoms.

The Veteran underwent additional VA C&P examination in April 2012 which included review of his claims folder.  At that time, the Veteran attributed his in-service disciplinary problems to a separation with his wife with resultant depression, loss of interest in activities, tardiness from work and inadequate appearance.  He started drinking at that time which made his situation worse.  He attributed his marital problems to his absence from home while on deployment and having his daughter diagnosed with cerebral palsy.  Post-service, the Veteran reported continued difficultly with depression and drinking.  He sought mental health treatment in 1978 initially for alcohol abuse but then regularly with a psychotherapist to speak about "How I was doing."  He attended some college but did not complete a full semester noting that he was not doing "too bad" during this time period.  He had several short-time jobs until he began working on oil field supply boats.  He stopped drinking around 1981, but began a period of heavy drinking prior to his current marriage and had not used alcohol for over a decade.  He was hospitalized in 1994 following a suicide attempt.  He had a second suicide attempt in 1995 when he had felt overwhelmed.  

The examiner, after review of the STRs, competing medical opinions, psychological testing and a written interpretative report of these results by the Veteran, offered diagnoses of alcohol dependence in full sustained remission, recurrent MDD, and generalized anxiety disorder.  The examiner offered an opinion that, although the course of the Veteran's depression has been described as consistent with recurrent rather than single episode, there was no clinical evidence from the STRs that depression preceded alcohol abuse.  The Veteran reported performance problems and life stressors which may indicate mental health problems in some individuals, but these problems could also be a consequence of a primary substance abuse problem.  It was further noted that there was no clinical impressions of a cause/effect relationship between his alcohol use and life stressors.  As the only available evidence was indicative of alcohol abuse in the clinical impressions offered at that time, the examiner found that it was less likely as not that the Veteran's generalized anxiety disorder and MDD was caused by or a result of service.

An October 2012 psychological evaluation by T. Goudy, Ph.D, offered diagnoses of MDD and history of alcohol dependence in sustained full remission.  It was indicated that the Veteran became severely depressed during his Naval service, and continued to be depressed following his discharge.  By the Veteran's own admission, he engaged in self-medication with heavy drinking.

By written statements and testimony before the undersigned, the Veteran has also provided his own personal opinions in support of his claim.  He argues that he first manifested MDD in service which is supported by a detailed chronology of events.  He refers to records showing excellent performance reports and promotions in the military from September 1973 to June 1976.  

The Veteran reports that his first marriage began to fall apart when he began a submarine tour of duty in the summer of 1976.  He describes submarine duty as being widely recognized as one of the most stressful and psychologically demanding forms of military service due to confinement, the absence of day/night cues, an extremely small work space and environment, the isolation from the external world, the monotonous routine, the extended separation from family members, and the prolonged and potentially dangerous operational responsibilities.  He reports experiencing difficulty with coping with the stresses of the submarine duty environment wherein he began to experience more social anxiety, loneliness, depression and a decrease in his self-confidence and self-esteem.

The Veteran reports that his wife did not like Navy life, wanted to return home and that they became divorced.  At approximately the same time, his daughter was diagnosed with cerebral palsy which was a devastating event that drove him into severe depression with anxiety.  An additional stressor included not receiving a bonus from the Navy.  Due to these events, he began to experience symptoms of sadness, unhappiness, irritability, easy frustration, loss of interest and pleasure in activities, excessive sleep, restlessness, slowed thinking, difficulty making decisions, indecisiveness, inability to concentrate, fatigue, inability to complete tasks, feelings of worthlessness and guilt, self-blame and fixation on past failures, frequent thoughts of death, crying spells, dissatisfaction with life, wanting to stay home, avoidance of people, and alcohol abuse to ease his pain.  He was given nonjudicial punishment for UA in November 1976, and only given a fair performance appraisal the next month.  He then reported being court martialed for UA, undergoing alcohol treatment and psychiatric evaluation, and having several more UA's before being discharged.  

The Veteran further reports that his psychiatric symptoms continued after his service discharge which disrupted his life due to an inability to maintain employment, legal issues, continued alcohol abuse, and difficulty with relationships.  He described a series of attempts at psychotherapy and alcohol education between 1978 and 1981 which did not alleviate his symptoms.  He notes that he reported these symptoms during an 1987 VA C&P examination.

The Veteran has also provided an extensive argument interpreting the results of his psychological testing by a VA examiner in June 2011 which, he asserts, reflects that the VA examiner arrived at an incorrect diagnosis.  From this testing, he concludes that his proper diagnoses are MDD without psychotic features, social phobia, and generalized anxiety disorder.  He argues that the diagnosis of alcohol dependence in service was provided by a military corpsman, rather than a psychiatrist or physician, who was not qualified to administer a mental examination and who did not attempt to diagnose a mental disorder.  He asserts that he was misdiagnosed.

The Veteran also reports that his counseling for alcohol dependence after service also included counseling for mental health issues which had not been considered by the June 2011 VA examiner.  He argues that the sudden occurrence of disciplinary problems and alcohol abuse can only be logically explained by the onset of his MDD in service.  He reports that there were other periods of counseling between 1978 and 1994, and that his diagnosis of dysthymic disorder by Dr. Matthews disputes the factual assumption that there was not a continuum of care since service. 

Given the conflicting medical opinions with regard to the nature, onset and etiology of the Veteran's variously diagnosed acquired psychiatric disorders, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

At the outset, the Board notes that this claim hinges, in part, upon a credibility determination regarding the Veteran's current report of the onset of chronic psychiatric symptoms in 1976 which preceded his alcohol abuse in service.  A significant factor to be considered in evaluating the probative value of a medical opinion is whether it is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Here, the Veteran's service records clearly reflect that he experienced a sudden change in performance closely associated in time with his treatment for alcohol abuse.  The Veteran also credibly describes stressors in service which included a divorce, a diagnosis of cerebral palsy for his daughter, and the rigors of submarine service.

The Veteran has presented private medical opinions dated June 2011, July 2011 and October 2012 which find that the Veteran's currently diagnosed acquired psychiatric disorders had their onset in 1976 which preceded his alcohol abuse and, in fact, caused his alcohol abuse.  In rendering these opinions, these examiners heavily rely upon the Veteran's report of first manifesting recurrent symptoms of an acquired psychiatric disorder - such as depressed mood, impaired concentration, anhedonia, poor self-esteem, hypersomnia and loss of appetite - in 1976.  

However, the Board finds that the factual history provided by the Veteran to these examiners in 2011 is either inconsistent, or directly contradicts, statements he made prior to the filing of this claim. 

A review of the record prior to March 2011, when the Veteran filed the current claim on appeal, does not support a finding of the onset of psychiatric symptoms in service.  

Specifically, the Veteran's STRs clearly document a sudden decline in his performance in 1976.  An evaluation by military health care professionals contemporaneous in time to this performance decline made no mention of the type of psychiatric symptoms in service currently described by the Veteran.  Significantly, the Veteran was interviewed on several occasions and was noted to talk freely about his problems, and those problems were limited to his abuse of alcohol.  Clearly, these evaluations do not lend any direct support to a finding that the Veteran demonstrated an acquired psychiatric disorder in service.

Additionally, on his report of medical history upon separation from service in 1978, the Veteran specifically denied having or ever having had symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Thus, the Veteran's own statements upon discharge from service contradict his current recollections.

Likewise, the Veteran's psychiatric status was evaluated as normal on his separation examination, which is not consistent with his description of a chronic psychiatric disorder being present in service.

Furthermore, the Veteran's first extended psychiatric examination occurred in May 1987 during a VA C&P examination.  At that time, he did not describe recurring psychiatric symptoms since service but, rather, described himself as not taking seriously the problems caused by his alcohol abuse in service.  He did endorse a multitude of psychiatric symptoms but only attributed his depressive symptoms as being due to recent marital problems.  The examiner, who conducted a complete mental status examination which found no impairment of mood, affect, concentration or attention span, offered a diagnostic impression of alcoholism.  Thus, the results from the May 1987 VA examination do not lend any direct support to a finding that the Veteran demonstrated an acquired psychiatric disorder in service or any time after service.  Rather, this examiner's impression lends validity to the in-service diagnosis of a primary alcohol abuse disorder.

The Board next observes that the Veteran was first diagnosed with single episode MDD in December 1994 following a suicide attempt with his report of depression since separating from his wife 8 months previous.  The remaining clinic records generated prior to the filing of this claim in March 2011 includes the Veteran's denial of depression prior to 1994 (December 2002 clinic record from Mountain Comprehensive Care Center), his description of situational depression (Dr. Johnson treatment record dated October 2002), and having depression "going back to the 90's" (Dr. Matthew treatment record dated January 2003).  Overall, the history of symptoms provided by the Veteran at these times more credibly establishes the onset of chronic psychiatric many years after service.

Significantly, the Veteran's current recollections of chronic psychiatric symptoms which began in 1976 have all been made or reported after he first filed his service connection claim in March 2011.  These statements directly contradict his prior statements at separation from service and those statements made to private examiners in December 2002 and January 2003.  The Board places greater probative weight to the Veteran's report to military examiners, as they were made in the context of seeking an appropriate medical evaluation at the time of the actual events in question as opposed to his directly contradictory statements attempting to recall events more than 30 years ago.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

In sum, the Board finds that the Veteran's current allegations of manifesting chronic psychiatric symptoms which preceded his diagnosis of alcohol abuse in service, and having chronic psychiatric symptoms since service discharge, are not credible.  To the contrary, the Board finds that the Veteran's denial of psychiatric symptoms upon service separation to be credible and consistent with the entire evidentiary record.

For these reasons, the Board finds that the private medical opinions dated June 2011, July 2011 and October 2012 are accorded little probative weight as they are based on an inaccurate factual history as found by the Board.  Reonal, 5 Vet. App. at 461.

Given the above factual findings, the Board accords great probative weight to the opinion of the April 2012 VA examiner who concluded that the Veteran's currently diagnosed MDD and generalized anxiety disorder were not caused by or a result of service.  This examiner considered the Veteran's theory that his alcohol abuse in service was due to self-medicating the effects of MDD in light of his documented decline in military performance in 1976.  The examiner indicated that this performance decline could be explained as the effects of mental health problems and/or primary alcohol abuse.  Based on the Veteran's mental status examinations and statements in service, the absence of clinical evidence of depression preceding alcohol use and the immediate post-service record absent for continuing care and current findings, this examiner concluded there was no clinical basis to find the onset of an acquired psychiatric disorder on service.  Notably, the April 2012 VA examiner's opinion is consistent with the impression of alcohol abuse provided by the military examiners who had the opportunity to interview and observe the Veteran as well as the diagnosis of alcohol abuse provided by the VA examiner in 1987.  It is also consistent with the most credible evidence which does not reflect the onset of chronic psychiatric symptoms in service but, rather more likely than not, having an onset in the 1990's as previously reported by the Veteran.

Moreover, in addition to the foregoing, the April 2012 VA examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the April 2012 VA examiner's opinion.

For these reasons, the Board finds that the credible lay and medical evidence establishes that the Veteran's currently diagnosed acquired psychiatric disorders did not have their onset in-service and are not shown to be causally related to an event in service.  The more persuasive evidence also establishes that the Veteran demonstrated a primary alcohol abuse in service.  However, service connection for primary alcohol abuse may not be granted and the Veteran is not service-connected for any disease or disability.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.301(a); Allen, 237 F.3d 1368 Fed. Cir. 2001).  

The Board has also considered the Veteran's description of military circumstances, history of treatment, and history of symptomatology.  Clearly, the Veteran is competent to speak to these issues - the credibility of such which is discussed above.  He has also offered his own opinion regarding a nexus between military service and his currently diagnosed psychiatric disorders as well as his own analysis regarding the competency of military personnel who evaluated him, a misdiagnosis of his condition, and the proper interpretation to be given regarding his psychological testing results.  However, as a lay person, he is not competent to diagnose the causes and etiology of an acquired psychiatric disorder as such involves a complex medical question involving an internal physical process and is thus beyond the capability of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the question of proper diagnosis and etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection is warranted - either based upon continuity of symptomatology or being manifest to a compensable degree within one year of discharge.  However, as previously noted, the Veteran has not been diagnosed with a disease deemed chronic under 38 C.F.R. § 3.309(a).  Thus, his testimony alone of continuity of an acquired psychiatric disorder since service would be insufficient to establish service connection under 38 C.F.R. § 3.303(b).  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Nonetheless, the Board has found that his descriptions of continuity of symptomatology since service are not credible.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an acquired psychiatric disorder, to include MDD, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


